Citation Nr: 0725112	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  03-34 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for bilateral foot 
calluses, rated 10 percent disabling for the period prior to 
October 2, 2002.  

2.  Entitlement to an increased rating for status post left 
foot osteotomy, fifth plantar condylectomy, and metatarsal 
callus formation disability, rated 100 percent disabling from 
October 2, 2002, through November 30, 2002, and 10 percent 
since.

3.  Entitlement to an increased rating for status post right 
foot cheilectomy with fifth proximal hemi-phalangectomy with 
callus formation disability, rated 100 percent disabling from 
December 4, 2002, through January 31, 2003, and 10 percent 
since. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from January 1977 to April 
1979.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, that in pertinent part denied an increased 
rating for bilateral foot calluses, then rated as a single 
disability.  Although the decision also denied other claims, 
the veteran's notice of disagreement (NOD) addressed only the 
rating for the feet.  Therefore, only that issue was 
developed for this appeal.  

During the appeal, each foot underwent orthopedic surgery for 
service-connected conditions.  Following surgery, the RO 
separated the bilateral foot disability into separate 
temporary total ratings for each foot.  Following the total 
ratings for each foot, the RO assigned separate 10 percent 
ratings.  The Board has recharacterized the issues as shown 
on page 1 to reflect the progression from a single 10 percent 
rating for both feet, the separate temporary total ratings 
assigned, and finally the separate 10 percent ratings 
assigned.  

In December 2004, the Board remanded the case for additional 
development.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is 
required.

REMAND

The claim for an increased rating is inextricably intertwined 
with new service connection issues, which have arisen since 
the December 2004 Board remand.  See Harris v. Derwinski, 
1 Vet.App. 180 (1991).

In December 2004, the Board remanded the case for a VA 
podiatry examination, which was conducted in March 2006.  The 
podiatrist offered 4 diagnoses: (1) bilateral pes planus; (2) 
multiple bilateral nucleated keratoses; (3) bilateral 
flexible hammertoes; and, (4) bilateral equinus deformity 
causing restricted dorsiflexion of the ankles.  Because 
service connection has been established for bilateral foot 
calluses, it is apparent that multiple bilateral nucleated 
keratoses should be considered for an increased rating.  It 
is unclear what to do with the remaining three disorders, 
however.  

The veteran and his representative have requested service 
connection for the remaining three foot-related disorders.  
The representative claimed that pes planus likely began 
during active service and that the other two disorders are 
secondary to pes planus and the service-connected calluses 
and corrective surgeries.  The March 2006 VA examination 
report does not address whether diagnoses 1, 3, and 4 above 
should be considered to be service-connected; however, in 
August 2003, a VA staff podiatrist remarked that the service-
connected painful calluses were caused by the veteran's flat 
feet.  

Thus, because painful calluses began during active service, 
it is plausible that the underlying acquired pes planus also 
began during active service.  Pes planus was not mentioned 
during the veteran's separation examination but he did check 
"yes" to foot trouble at that time.  Pes planus was found 
during the initial October 1979 VA examination report.  

Unfortunately, the claims file must therefore be returned to 
the March 2006 VA podiatrist for clarification as to which, 
if any of the other three diagnosed foot disorders should be 
service-connected.  Only then can the service-connected foot 
disabilities be accurately rated.  

Accordingly, further action will be deferred and this case is 
remanded for the following action:

1.  VA must review the file and ensure 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and (2) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.

2.  After the development requested above 
has been completed to the extent 
possible, the AOJ should return the 
claims file to the March 2006 examining 
podiatrist for an addendum.  The 
podiatrist is asked to do the following:

I.  Note a review of the claims file 
in the report. 

II.  Address whether it is at least 
as likely as not (50 percent or 
greater probability) that pes planus 
began during active service.  

III.  Address whether it is at least 
as likely as not that flexible 
hammertoes began during active 
service.  

IV.  Address whether it is at least 
as likely as not that bilateral 
equinus deformity began during 
active service.  

V.  If the answer to each of the 
above is "no", the podiatrist is 
asked to address whether it is at 
least as likely as not that 
bilateral pes planus, flexible 
hammertoes, and/or restricted ankle 
dorsiflexion was caused or 
aggravated by the service-connected 
bilateral calluses and corrective 
surgery for bilateral hallux valgus 
deformity. 

The podiatrist should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
podiatrist should state the reason.  The 
veteran may be re-examined if necessary.  
If the specified podiatrist is 
unavailable, a qualified substitute may 
be used.  

3.  Following completion of the above, 
the AOJ should review all the relevant 
evidence and readjudicate the claims.  In 
particular, the AOJ's attention is 
directed to the accredited 
representative's brief dated June 17, 
2007, regarding whether the September 
2003 rating decision that terminated the 
10 percent rating for calluses was 
erroneous.  If the desired benefits are 
not granted, an appropriate SSOC should 
be issued.  The veteran and his 
representative should be afforded an 
opportunity to respond to the SSOC before 
the claims folder is returned to the 
Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2006).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


